DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Specification
The disclosure is objected to because of the following informalities: In paragraphs [0013] and [0037 One of ordinary skill in the art would appreciate that this is not a unit of surface roughness but instead a unit of hardness. 
	Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-4, 6-7, and 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “providing a closed die…” in line 3 and “forming a part of the tappet body…in a closed die” in lines 8-9. It is unclear if this second limitation is introducing a second closed die or if it is referring to the already introduced closed die. For further examination purposes, it will be interpreted that the closed die of lines 8-9 is the same closed die of line 3.
	Claim 1 also recites “progressively repeating the step of fabricating the tappet body by…” As the method of fabricating the tappet body is done through the multiple steps of mixing, forming, debinding, sintering, and quenching, it is unclear how it is possible to repeat the step of fabricating the tappet body by filling the closed die with the mixed powder. 
	Claims 2-4, 6-7, and 9 are thus rejected for their dependency.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 7, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Radinger (7,793,583 B2) in view of Cha (US 9,085,028 B2) in further view of Nelles et al. (US 2006/0239851 A1) hereinafter Nelles.
	Regarding claim 1, Radinger teaches a method of manufacturing a cam follower roller device, the method comprising the steps of: 
Obtaining a tappet body (201), the tappet body (201) extending along a longitudinal axis, a tappet bore being formed along the longitudinal axis within the tappet body (201) (Fig 2A, 2D; Col 7, Ln 47-49);
Mounting a bearing assembly within the tappet bore, the bearing assembly comprising a pin (4) centered on a pin transverse axis being perpendicular to the longitudinal axis, and a roller (6) rotatably mounted on the pin (4) (Fig 2A, B, D; Col 8, Ln 22-24).
Radinger does not explicitly disclose the method of fabricating the tappet body.
	Cha teaches a method for manufacturing valve train parts including tappets (Title; Col 1, Ln 35-37). Cha further teaches manufacturing a tappet body by a metal injection molding process (Title; Abstract) including successive steps of:
Providing a closed die for fabricating a tappet body via metal injection (As using a closed die was previously cited as common knowledge and Applicant did not traverse this assertion of common knowledge, this statement is taken to be admitted prior art. See MPEP 2144.03), the closed die defines a cavity therein which defines a shape of the tappet body (Col 2, Ln 31-32);
Fabricating the tappet body by a metal injection molding process using the steps of:
Mixing a metal powder with a binder to form a mixed powder (Col 4, Ln 35-40),
Forming a part of the tappet body by injection of the mixed powder (Col 4, Ln 65-66) in a closed die, 
Debinding the part in a furnace (Col 5, Ln 26-29) (As using a furnace to reach an above ambient temperature was previously cited as common knowledge and Applicant did not traverse this assertion of common knowledge, this statement is taken to be admitted prior art. See MPEP 2144.03),
Sintering to densify the part (Col 5, Ln 26-29), and
Quenching to set a tappet body hardness, to improve wear resistance and fatigue life (Col 6, Ln 9-14).
Progressively repeating the step of fabricating the tappet body by filling the closed die with the mixed powder until the cavity is filled with the mixed powder without a void therein (Col 5, Ln 6-8);
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the method of Radinger such that the method for fabricating a tappet body by a metal injection molding process is done as taught by Cha to yield a product with greater dimensional accuracy thereby reducing the cost (see Cha, Col 1, Ln 22-24).
While it is inherent to remove the tappet body from the closed die in order to use the manufactured part, Radinger and Cha do not explicitly disclose using a 
	Nelles teaches a powder injection molding method for metallic parts (Title; Abstract) and further teaches it is known in the art to mix a steel powder with a thermoplastic binder ([0021], Claim 1).
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the method of Radinger and Cha and use a metal powder mixed with a thermoplastic binder as taught by Nelles to improve the mechanical characteristics of the manufactured part. As this combination teaches the same materials and process of the present invention, at least as consistent with the materials disclosed in paragraph [0029] of the specification, a prima facie case of obviousness has been established wherein when the structure recited in the references is substantially identical to that of the claims, claimed properties are presumed to be inherent (see MPEP 2112.01).
	Regarding claim 2, Radinger further teaches the tappet body (201) further comprises two transverse cylindrical through-holes transversally facing one another and receiving each an end of pin (4), the through-holes being provided to longitudinal portions of tappet body (201) and forming a support for the pin (4) (Fig 2A, B, D).
	Regarding claim 3, Radinger further teaches the device comprises at least one anti-rotation device (222) located on an outer periphery of the tappet body (201) (Fig 2A; Col 8, Ln 12-14).
	Regarding claim 4, Radinger and Cha teach limitations of claim 1 as discussed above but do not teach using a thermoplastic binder.

It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the method of Radinger and Cha such that the mixed powder utilizes a steel alloy as the metal powder and a thermoplastic binder as taught by Nelles as the method of Nelles is inexpensive and yields a part with strong mechanical properties (see Abstract).
	Regarding claim 7, Radinger further teaches the obtained tappet body (201) further comprises a rear abutment surface (209) extending transversally between inner walls of the tappet bore (Fig 2B, C; Col 7, Ln 47-49). Radinger does not disclose the rear abutment surface (209) being formed integrally with the tappet body however it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to make the rear abutment surface integral since it has been held that forming in one piece an article which has formerly been formed in two pieces and put together involves only routing skill in the art. Howard v. Detroit Stove Works, 150 U.S. 164 (1893).
	Regarding claim 9, Radinger further teaches the method further comprising a step of installing the cam follower roller device into an injection pump for a motor vehicle (Title; Col 1, Ln 13-15).
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Radinger in view of Cha in view of Nelles as applied to claim 1 above, and further in view of Hwang (US 2005/027422 A1).
Regarding claim 6, Radinger and Cha teach the method of claim 1 as discussed above but do not explicitly disclose that in the step of mixing a metal powder a steel alloy comprising nickel, chromium, and molybdenum case hardening steel is utilized as the metal powder.
Hwang teaches a method of making a sintered body with metal powder (Title; Abstract) and further teaches various alloy steels including a steel alloy comprising nickel, chromium, and molybdenum can be used in processes of making sintered parts with metal powder ([0005]-[0006]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the method of Radinger, Cha, and Nelles such that the metal powder used is a steel alloy comprising nickel, chromium, and molybdenum case hardening steel to yield a part with improved mechanical properties and greater dimensional accuracy (see Hwang, [0006]-[0007]).
Response to Arguments
Applicant’s arguments, see Pages 8-14, filed 22 October 2020, with respect to the rejection(s) of claim(s) 1-4, 6-7, and 9 under U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Nelles which teaches in a metal injection molding process a step of mixing metal powder with a thermoplastic binder.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE P BERSABAL whose telephone number is (571)272-8952.  The examiner can normally be reached on M-F 9:00-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Bryant can be reached on (571)272-4526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 


/CHRISTINE BERSABAL/
Examiner, Art Unit 3726                                                                                                                                                                                             
/CHRISTOPHER J BESLER/Primary Examiner, Art Unit 3726